DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 3-5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2008-111154) in view of Furukawa et al. (US 2008/0003446) and Tanaka et al. (US 6,086,686) (Lee et al. (US 2016/0362795) is cited as evidence of plasma resistance).
Regarding Claims 1 and 5, Nakamura (JP’154) teaches an aerosol-deposition-coating method for plasma-resistant coating, the method comprising: (a) subjecting a surface of the metal substrate (SUJ2 bearing steel) to mirror-surface finishing so that a surface roughness (Ra) of the metal substrate is less than 10 micron [0012-0013, 0019]; (b) fixing the metal substrate (base material 5) facing a coating nozzle (aerosol discharge nozzle 2); and (c) forming a coating layer by spraying a transport gas and a coating powder ( e.g. alumina (Al2O3), zirconia, titania, silicon nitride) onto the surface of the metal substrate using the coating nozzle [0008]. Lee et al. (US’795) provide evidence that alumina, zirconia, titania, and silicon nitride all inherently provide plasma resistance to a metal substrate (Abstract; [0008, 0010, 0040, 0087]).
	JP’154 fails to teach a step of removing impurities from a metal substrate. It was conventional at the time of invention to wash a metal substrate before coating it. For example, Furukawa et al. (US’446) teach pretreating a steel sheet by washing or polishing (among other possible treatments), either alone or in combination, before coating it. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’154 by washing the metal substrate to remove impurities, because it was conventional at the time of invention to wash metal substrates before coating, because US’446 suggests washing a metal substrate before coating, and because it is obvious to wash a substrate to remove impurities/ contaminants to control quality of product.

Regarding Claim 3, JP’154 suggests polishing, and US’446 suggests that both polishing and washing can be pretreatments. JP’154 fails to teach an order of polishing and washing. It would have been obvious to modify the process of JP’154 in view of US’446 by washing the metal substrate after polishing in order to remove any residue or contaminants that might have been left by the polishing process.
Regarding Claim 4, JP’154 teaches vacuumizing an inside of a chamber of an aerosol-deposition-coating device [0016-0017].
	Regarding Claim 7, the combination of references fails to teach washing the surface of a coated product. It was conventional at the time of invention to wash an object to clean it (i.e. remove contaminants). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by washing the surface of a coated product, because it is obvious to wash an object to clean it (i.e. remove contaminants).
Regarding Claim 8, because the process of Claim 1 which results in a plasma-resistant coating layer is obvious and the plasma-resistant coating layer is an expected result of the process, the claimed plasma-resistant coating layer is also obvious.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2008-111154) in view of Furukawa et al. (US 2008/0003446) and Tanaka et al. (US 6,086,686) as applied to 1 above, and further in view of Lee et al. (US 2016/0362795) (Lee et al. (US 2016/0362795) is also cited as evidence of plasma resistance).
Regarding Claim 6, the combination of JP’154 in view of US’446 fails to teach a specific film thickness. JP’154 suggests depositing coating to form a coating with a desired thickness [0018] and that a layer that is too thick can cause microcracks or deformation of the substrate [0011]. In addition, US’795 recognizes that the coatings of JP’154 are plasma-resistant (Abstract, [0065, 0085]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by coating to within the recited thickness through routine optimization to achieve a desired level of plasma-resistance either alone or in combination with other desired properties suggested by the combination of references (e.g. desirable roughness, lack of deformation, corrosion resistance, etc.).
Response to Arguments
Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Nakamura teaches away from using stainless steel (Remarks, p. 5, last paragraph through p. 6), a statement of preference is not a teaching away. Nakamura’s statement that “[t]he surface hardness of the metal base material is preferably 600 Hv or more in Vickers hardness” suggests that it does not have to be 600 Hv or more in Vickers hardness. Nakamura simply recognizes that a greater surface hardness creates a greater impact force and improves film forming speed [0013]. Applicant’s citation to paragraph [0021] of Nakamura (Remarks, p. 6, first paragraph) does not support the assertion that “stainless steel is not suitable for industrial application.” To the contrary, Tanaka et al. (US’686) suggest reasons one would substitute SUJ2 steel for SUS stainless steel and provide evidence that a decision to choose one or the other may include factors such as which provides desirable properties other than hardness, such as corrosion or rust resistance, 
In response to Applicant’s argument that the Office has not shown a reasonable motivation to combine or that the motivation is unclear and unacceptable (Remarks, p. 6), such motivations are suggested by Tanaka and there is no good reason to consider substituting one bearing steel for another bearing steel based on availability, cost, or as providing desirable properties for a given application as an unreasonable or unclear motivation. Instead, Applicant simply asserts that the motivations are unreasonable or unclear without providing a reasonable explanation as to why one should think the motivations are unreasonable or unclear. That Tanaka (US’686) weighs advantages against disadvantages of using one or the other steel product for a given application suggests substituting one for the other where one or the other has a desirable profile of properties and cost for a given application, such as corrosion resistance. 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712